            Case 1:19-cv-04587-JPO Document 118 Filed 07/07/20 Page 1 of 2




                                     UNITED STATES DISTRICT COURT

                          FOR THE SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ERNIE HINES D/B/A COLORFUL MUSIC,                                          :
                                                                           :
                                     Plaintiff,                            :   19-cv-04587 (JPO)
                                                                           :
                           v.                                              :
                                                                           :   NOTICE OF JOINDER
ROC-A-FELLA RECORDS INC., DEF JAM                                          :   IN MOTION FOR
RECORDINGS INC., UNIVERSAL MUSIC                                           :   RECONSIDERATION
GROUP, SONY MUSIC HOLDINGS INC.,                                           :
SHAWN CARTER p/k/a JAY-Z and TIMOTHY                                       :
MOSLEY p/k/a TIMBALAND,                                                    :
                                                                           :
                                     Defendants.                           :
                                                                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

               PLEASE TAKE NOTICE that upon the Motion for Reconsideration and to Amend the

Judgment (“Motion”) filed by Defendants Roc-A-Fella Records, LLC and UMG Recordings, Inc.,

dated July 6, 2020, the accompanying supporting memorandum of law, and upon all prior

pleadings and filings in the above-captioned action, Defendant Sony Music Entertainment

(“SME”) (incorrectly sued as Sony Music Holdings Inc., and substituted as a defendant by

stipulation, dated September 4, 2019 [Dkt. No. 39]), joins in the Motion and, to avoid further

burdening the Court with duplicative papers, by this Notice, adopts and incorporates by reference

all of the arguments and papers in support of the Motion and seeks the same relief sought therein,

and thus respectfully moves this Court, before the Honorable J. Paul Oetken, at the United States

District Courthouse, Courtroom 706, 40 Foley Square, New York, New York 10007, for

reconsideration and amendment of the July 1, 2020 Order [Dkt. No. 114], pursuant to Fed. R. Civ.

P. 59(e), Fed. R. Civ. P. 60(b), and Local Civil Rule 6.3, to provide for and order the dismissal of
         Case 1:19-cv-04587-JPO Document 118 Filed 07/07/20 Page 2 of 2




SME from this action with prejudice, and for such other and further relief as this Court deems just

and proper.

Dated: July 7, 2020
       New York, New York

                                                     JONATHAN D. DAVIS, P.C.



                                             By:     /s/ Jonathan D. Davis
                                                     Jonathan D. Davis
                                                     Derek A. Williams
                                                     Milton E. Otto
                                                     10 Rockefeller Plaza
                                                     Suite 1015
                                                     New York, New York 10020
                                                     (212) 687-5464

                                                     Attorneys for Defendant Sony Music
                                                     Entertainment




                                                2
